Exhibit 10(b)
 
 
 
 
May 22, 2009






PERSONAL and CONFIDENTIAL


Mr. Gregory N. Dudkin
208 Spruce Street
Philadelphia, PA  19106


Dear Gregory:


We are delighted with the prospect of your joining PPL Corporation.  On behalf
of PPL, I would like to present our formal offer to you to join us as Senior
Vice President-EU Operations, reporting directly to Dave DeCampli, President-PPL
Electric Utilities.


You will be an employee and officer of PPL Electric Utilities
Corporation.  Naturally, as an elected officer, this position is subject to
board of managers’ approval.  If you accept our offer, we will proceed
immediately to have you elected.


We are providing a level of base salary and performance-oriented incentive
programs that will make employment with PPL both challenging and financially
attractive.


Our offer includes a first-year compensation program consisting of an annualized
salary of $325,000 plus incentive compensation.


As an elected officer, you will be eligible for various incentives.  Currently,
the annualized value of these incentives includes:  a target annual cash
incentive of 50% of your annual salary (and a potential payment range of 50% to
200% of target based on performance) and long-term incentive opportunities
totaling 130% of your annual salary.


The long-term incentive is comprised of: (i) an annual incentive targeted at
about 52% of your annual salary in the form of restricted stock units based on
performance achievement based on three year financial and operational goals,
(ii) annual award targeted at 26% of your annual salary in performance units,
and (iii) stock options valued at about 52% of your annual salary.  The
performance unit grant is payable based on relative, total shareowner return
compared to our peers over a 3-year performance period and has a payment range
of 50% to 200% of target based on performance.  The total annual incentive
target consisting of these three components is 130% of your annual salary.


          The annual cash incentive and the restricted stock unit awards are
determined in the first quarter of the year.  We will determine your 2009 PPL
annual cash incentive, assuming you are otherwise eligible, based on an assumed
full 12 months of employment rather than a partial award for the period of your
employment in 2009.


As part of our offer, you will receive pro-rata performance units (for the 2009
– 2011 performance period) and stock option awards for 2009 and will be eligible
for full awards in 2010.  Upon your employment, we will award you performance
units and options equal in value to approximately $49,292 and $98,583
respectively (assumes a June 1 employment date).


In addition to the above compensation and awards, we will provide a sign-on
bonus with a value of $150,000, which will be paid $75,000 in cash, following
your employment date and a grant equivalent to $75,000 in the form of restricted
stock units on which restrictions will expire in three years.  If you
voluntarily leave PPL prior to completion of one full-year of service, you would
be required to return the cash sign-on bonus to PPL.  Your signature below
authorizes PPL to deduct any amounts owed from your final paycheck.


The enclosed term-sheet summarizes the components of our offer.
 
We will also extend to you change in control protection as an officer of
PPL.  This protection is provided to key executives under a separate contract
and, in your case, when approved, would provide two times annual salary and
annual cash incentive up to the maximum available without incurring the federal
excise tax on excess severance payments in the event of your termination of
employment in conjunction with a change-in-control of PPL Corporation.  This
agreement also extends the employee group life, disability, accident and health
insurance coverage for a two-year period and provides an additional two years of
pension credit in determining your PPL retirement benefit.


If your employment should be terminated within one year of employment for any
reason, provided it is not for cause, we will provide you a severance payment
equal to one year’s base salary.  If your employment is terminated by the
company for reasons other than for cause after your first year of employment,
you will receive payment equal to your salary for a period of 52 weeks or until
you secure alternative employment, whichever occurs first.  This severance
payment is contingent on your executing a release in a form acceptable to
PPL.  In addition, for a period equal to the severance payment period (e.g., one
year if you are terminated within one year of hire) we will continue active
employee health, dental and basic life insurance benefits, provided you execute
a release in a form acceptable to PPL.


You will be eligible for PPL’s other executive benefits including coverage under
the Supplemental Executive Retirement Plan (“SERP”).  The SERP is a defined
benefit pension plan that provides officers with enhanced retirement benefits
upon retirement after 10 years of service or, upon attaining age 60.  You will
also be eligible for PPL’s Officers Deferred Compensation Plan (“ODCP”).  The
ODCP permits deferral of compensation to allow an executive to manage current
income taxes.  The ODCP also provides for company matching contributions that
are unable to be made under the qualified employee savings plan due to certain
federal limitations.


You will also be eligible for executive financial planning services.


We require executives to accumulate PPL stock under our Executive Equity
Ownership Guideline Program.  In your position, you would be required to hold
one-time your salary in PPL shares by the end of five years.


Finally, you will, of course, also be eligible for PPL’s comprehensive package
of other employee benefit plans including the tax qualified employee pension,
savings/401(k) plan, health benefits, dental, life insurance, and other benefits
including vacation where you will be eligible for 6 weeks of vacation, prorated
for your first year of employment.  Our health benefits for active employees
currently only require employee contributions of about 8% of cost on
average.  Retiree medical benefits are available for employees retiring after
attaining age 55 with 10 years of service.
 
In order to continue the employment process, please follow these steps:


·  
This offer is valid through May 29, 2009, and we request your written acceptance
by that date by signing and returning the enclosed copy of this letter.

·  
The company has a relocation policy which typically only applies to employees
relocating within a year of hire.  We are willing to review this policy with
you.

·  
If you accept this offer, please call 800-760-8378, National Drug Screen,
Inc.  Tell them you are candidate for employment at PPL and are calling to
schedule a pre-employment drug screen.  They will schedule you and provide you
with a location and time to go for the screening.  If you experience any
problems in scheduling your drug screen call the PPL Dispensary, 484-634-4028.

·  
On the enclosed copy of this letter, write the date, time and name of the
facility where you made arrangements for your drug screen.

·  
In addition, we request that you complete the enclosed PPL Application Form,
HR/Payroll Employment Information Form, and Personal History Questionnaire and
return these items with the signed offer letter. An envelope has been provided
for your convenience.



Our offer is contingent upon your satisfactory completion of the background
reference and drug screen.  Additionally, on your first day of employment we
will need to complete the government-mandated I-9 form showing proof of
employment eligibility under the Immigration Reform and Control Act of 1986.  A
list of suitable proofs of identity is enclosed.


We recognize that you would be interested in a long-term relationship with the
Company, and it is certainly our hope and expectation that such a relationship
would develop.  Please know, however, that employment at the Company would be on
an “at-will” basis.  This means that it is for no defined period of time and can
be terminated by either you or the Company, with or without cause or advance
notice.  Of course, as a professional courtesy, we would appreciate advance
notification from you of any intended change in your employment
status.  Likewise, we would attempt, where appropriate, to provide reasonable
notice of any intended change in your status.


Please feel free to call me at any time, at 610-774-4536 if you have any
questions.  We are looking forward to your joining us as a key member of the
management team responsible for guiding PPL toward a successful future.


Sincerely,


 


Stephen R. Russo
 
Enclosures


Please sign below to accept this proposal:








Signed:  __________________________                                                                                                Date:  ______________________




DATE OF DRUG SCREEN
FACILITY COMPLETING DRUG SCREEN
   


